Case 2:20-cv-09816-AB-KES Document 8 Filed 11/25/20 Page 1 of 3 Page ID #:31



 1
 2
 3                                                                   JS-6
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    BEAUX SCHROEDER,                           Case No. 2:20-CV-09816 AB (KES)
12                         Plaintiff,
                                                  ORDER DISMISSING ACTION FOR
13             v.                                    WANT OF PROSECUTION
14    PAMONA POLICE OFFICER,
15                         Defendant.
16
17
18         On October 23, 2020, Beaux Schroeder (“Plaintiff”), an inmate in state
19   custody, filed a civil rights lawsuit under 42 U.S.C. § 1983, alleging that a Pomona
20   Sheriff Officer used excessive force against him. (Dkt. 1 [“Complaint”].) In his
21   Complaint, Plaintiff informed the Court that he was currently incarcerated at the
22   West Valley Detention Center in Rancho Cucamonga, California. (Id. at 8.1) On
23   October 29, 2020, the Court notified Plaintiff that his case had been assigned to the
24   undersigned District Judge and referred to Magistrate Judge Karen E. Scott. (Dkt. 3
25   [“Notice of Assignment”].) On November 2, 2020, the Court issued an order
26   dismissing the Complaint with leave to amend. (Dkt. 4 [“ODLA”].) The ODLA
27
           1
28             Citations refer to the pagination imposed by the Court’s e-filing system.
Case 2:20-cv-09816-AB-KES Document 8 Filed 11/25/20 Page 2 of 3 Page ID #:32



 1   dismissed the Complaint without prejudice for failure to conform to the
 2   requirements of Rule 8 of the Federal Rules of Civil Procedure and provided
 3   Plaintiff with options as to how to proceed with his action. (Id. at 3–4.) On
 4   November 9, 2020, the Notice of Assignment was returned to the Court, noting that
 5   Plaintiff was “NOT IN CUSTODY.” (Dkt. 5.) On November 12, 2020, the ODLA
 6   was returned to the Court, again noting that Plaintiff was “NOT IN CUSTODY.”
 7   (Dkt. 6.)
 8         The Central District of California’s Local Rules state:
 9                A party proceeding pro se shall keep the Court and opposing
10         parties apprised of such party’s current address and telephone number,
11         if any, and e-mail address, if any. If mail directed by the Clerk to a
12         pro se plaintiff’s address of record is returned undelivered by the
13         Postal Service, and if, within fifteen (15) days of the service date, such
14         plaintiff fails to notify, in writing, the Court and opposing parties of
15         said plaintiff’s current address, the Court may dismiss the action with
16         or without prejudice for want of prosecution.
17   C.D. Cal. L.R. 41-6. More than 15 days have passed since the Court served the
18   Notice of Assignment and ODLA by U.S. Mail upon Plaintiff at his address of
19   record. Because the Court is unable to deliver the ODLA, which provided Plaintiff
20   with options on how to proceed, Plaintiff has left this action in limbo.
21         District courts may dismiss cases sua sponte for failure to prosecute or for
22   failure to comply with a court order under Federal Rule of Civil Procedure 41(b).
23   Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005);
24   see also Link v. Wabash R.R., 370 U.S. 626, 629–30 (1962) (holding that the court
25   has “inherent power” to dismiss cases sua sponte for lack of prosecution). In Carey
26   v. King, 856 F.2d 1439 (9th Cir. 1988) (per curiam), the Ninth Circuit cited the
27   following factors as relevant to the Court’s determination whether to dismiss an
28   action for failure to prosecute: “(1) the public’s interest in expeditious resolution of
                                                2
Case 2:20-cv-09816-AB-KES Document 8 Filed 11/25/20 Page 3 of 3 Page ID #:33



 1   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 2   defendants; (4) the public policy favoring disposition of cases on their merits, and
 3   (5) the availability of less drastic sanctions.” Id. at 1440; accord Sokolsky v.
 4   Meeks, 789 F. App’x 63, 64 (9th Cir. 2019).
 5         Here, factors one and two, the public’s interest in expeditious resolution of
 6   litigation and the court’s interest in managing its docket, militate in favor of
 7   dismissal for Plaintiff’s failure to prosecute. Factor four, the public policy favoring
 8   disposition of cases on the merits, counsels against dismissal, but a dismissal
 9   without prejudice would not, in and of itself, preclude consideration of the case on
10   the merits at some later date. Lastly, the fifth factor, the availability of less drastic
11   sanctions, also counsels in favor of dismissal where, as here, mail to Plaintiff is
12   being returned as undelivered at the address of record he provided. Under the facts
13   here, there is no viable lesser alternative. Thus, three of the five factors set forth in
14   Carey strongly favor dismissal, and dismissal of the action is warranted.
15
16         IT THEREFORE IS ORDERED that Judgment be entered dismissing this
17   action without prejudice for failure to prosecute.
18
19   DATED: November 25, 2020                 ____________________________________
20                                            ANDRE BIROTTE JR.
                                              UNITED STATES DISTRICT JUDGE
21
22   Presented by:
23
     _________________________________________
24   KAREN E. SCOTT
25   UNITED STATES MAGISTRATE JUDGE

26
27
28
                                                 3
